 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

AMONG

 

ARMADA ENTERPRISES GP LLC,

 

ARMADA ENTERPRISES LP,

 

AND THE MEMBERS OF:

ELITE MEDIA HOLDINGS, LLC,

WIGHTHALL HOTELS & RESORTS, LLC,

WIGHT INTERNATIONAL CONSTRUCTION, LLC,

DIAMOND STAR AEROSPOACE, LLC,

AND

ARMADA MARINE HOLDINGS, LLC

 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement (this “Agreement”),
effective as of November 6, 2017 (the “Effective Time”), Armada Enterprises GP
LLC, a Delaware limited liability company (the “General Partner”), Armada
Enterprises LP, a Delaware limited partnership (the “Partnership”) pursuant to a
plan of conversion, and the respective members of Elite Media Holdings, LLC, a
Wyoming limited liability company; Wighthall Hotels & Resorts, LLC, a Delaware
limited liability company; Wight International Construction, LLC, a Delaware
limited liability company; Diamond Star Aerospace, LLC, a Delaware limited
liability company; and Armada Marine Holdings, LLC, a Delaware limited liability
company (collectively, the “Sector Subsidiaries”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.” Capitalized terms used herein shall have the meaning assigned to
such terms in Article I and capitalized terms not defined herein shall have the
meaning set forth in the Partnership’s Agreement of Limited Partnership.

 

RECITALS:

 

WHEREAS, the General Partner through its affiliates directly or indirectly
controls the Sector Subsidiaries; and

 

WHEREAS, the General Partner acquired control of Bim Homes, Inc., a Delaware
corporation for the purpose of converting it to a Delaware Limited Partnership
(the “Conversion”) to be known as Armada Enterprises LP (the “Partnership”) and
contributing the Sector Subsidiaries to it after the Conversion as set forth in
this Agreement; and

 

WHEREAS, the General Partner and the other members of the Sector Subsidiaries
(“Operating Entity Members”) shall contribute 100% of their interests in the
Sector Subsidiaries (“Operating Entity Interests”) to the Partnership (the “GP
Contribution”) in exchange for the limited partner interests (“LP Units”) in the
Partnership as set forth herein and more completely defined in the Partnership’s
limited partnership Agreement (“LPA”); and

 

WHEREAS, the conversion of Bim Homes, Inc. to Armada Enterprises LP is now
complete; and

 

WHEREAS, the GP Contributions shall occur, subject to completion of an audit for
each Operating Entity if required, as follows:

 

1. 100% of the members of Elite Media Holdings, LLC (“Elite Media”), a Wyoming
limited liability company, to contribute Elite Media to the Partnership in
exchange for the right to receive (i) 12,162,000 Common Units (defined in the
LPA) and (ii) 48,648,000 Subordinated Units (defined in the LPA), which shall be
allocated among them pari passu;

 

   

 

 

2. 100% of the members of Wighthall Hotels & Resorts, LLC (“Wighthall”), a
Delaware limited liability company, to contribute 100% of the interests in
Wighthall (the “Wighthall Interests”) to the Partnership in exchange for the
right to receive (i) 11,540,000 Common Units (defined in the LPA) and (ii)
46,160,000 Subordinated Units (defined in the LPA), which shall be allocated
among them pari passi;     3. 100% of the members of Wight International
Construction, LLC (“Wight Construction”), a Delaware limited liability company,
to contribute 100% of the interests in Wight Construction (the “Wight
Construction Interests”) to the Partnership in exchange for the right to receive
(i) 11,750,000 Common Units (defined in the LPA) and (ii) 47,000,000
Subordinated Units (defined in the LPA), which shall be allocated among them
pari passu.

 

4. 100% of the members of Diamond Star Aerospace, LLC (“Diamond Star”), a
Delaware limited liability company, to contribute 100% of the interests in
Diamond Star (the “Diamond Star Interests”) to the Partnership in exchange for
the right to receive (i) 4,548,000 Common Units (defined in the LPA) and (ii)
18,192,000 Subordinated Units (defined in the LPA), which shall be allocated
among them pari passu.     5. 100% of the members of Armada Marine Holdings, LLC
(“Armada Marine”), a Delaware limited liability company, to contribute 100% of
the interests in Armada Marine (“Armada Marine Interest”) to the Partnership in
exchange for the right to receive (i) 2,000,000 Common Units (defined in the
LPA) and (ii) 8,000,000 Subordinated Units (defined in the LPA), which shall be
allocated among them pari passu.     6. The General Partner will assign to the
Partnership various Sale-Leaseback Financing Commitments on assets acquired by
he Sector Subsidiaries (the “Sale Leaseback Financings”);     7. The Partnership
will use the proceeds from Sale Leaseback Financings for purposes including but
not limited to: (i) cash reserves to pay LP Unit Distributions), (ii) operating
capital for the Sector Subsidiaries, (iii) the payments, distributions and
issuances to the members of the Operating Companies contemplated by their
respective Schedule A Allocations from their respective Contributions and (iv)
cash for acquisitions or other accretive transactions (the “Acquisition
Payments”);

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I.

CERTAIN DEFINED TERMS

 

“Assets” means all of the assets owned by the Sector Subsidiaries and the
“Assets” as defined in the Assignment and Bill of Sale effective as of the
Effective Time, which is intended to cover all assets owned by the Sector
Subsidiaries but with respect to which no representation is made herein.

 

“Assignment” means the form of Membership Interest Assignment attached hereto
for each of the Contributions as attached at Exhibit A.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means limited partner interests in the Partnership allocated to
the Operating Entity Members denoted as Common Units.

 

“Conversion” means the means the conversion BMHM to a Delaware limited
partnership, to be known as Armada Enterprises, LP, pursuant to §266 of the
Delaware General Corporation Law and §17-217 of the Delaware Revised Uniform
Limited Partnership Act, wherein each outstanding share of BMHM common stock was
converted to One (1) Common Unit and BMHM’s majority shareholder, Armada
Enterprises GP, LLC, is appointed the general partner, which was completed on
October 17, 2017.

 

   

 

 

“Contribution Agreements” means collectively (i) this Agreement, (ii) the
Assignment and Assumption of the Sale Leaseback Commitment, and (iii) the
Contribution, Conveyance and Assumption Agreements dated as of the Effective
Time among the Partnership, the General Partner, and each of the Sector
Subsidiaries.

 

“Sale Leaseback Commitment” means the sale-leaseback financing commitment in the
amount of $750 million USD described in the recitals.

 

“Effective Time” means 12:01 a.m. on the day following the execution of this
Agreement.

 

“GAAP” means generally accepted accounting principles in the United States,
consistent applied.

 

“Governmental Authority” means the United States, any foreign county, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

 

“Sector Subsidiaries” has the meaning set forth in the recitals.

 

“Operating Entity Interests” means all of the outstanding equity interests in
the Sector Subsidiaries.

 

“Operating Entity Members” means all of the Members of the Sector Subsidiaries.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership for the Partnership to become effective upon the Conversion.

 

Subordinated Units” means Subordinated Units, as defined in the Partnership
Agreement, representing limited partner interests in the Partnership.

 

“Transaction Documents” means those documents and instruments to be delivered
hereunder by one or more Parties.

 

ARTICLE II.

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

2.01 Contribution of the Operating Entity Interests to the Partnership. The
General Partner along with all of the respective Operating Entity Members hereby
agree to contribute, assign, transfer, set over and deliver to the Partnership,
for its own use forever, all of the right, title and interest to and in the
Sector Subsidiaries, as a capital contribution, which contribution shall be
deemed made pursuant to the terms set forth in the Assignment Documents, in
exchange for (a) Operating Entity Members receipt of 210,000,000 LP Units
allocated as (i) 42,000,000 Common LP Units and (ii) 168,000,000 Subordinated LP
Units and (b) the General Partner’s Receipt of the Incentive Distribution Rights
in the Partnership.

 

2.03 Payment of Expenses by the Partnership; Cash Distribution by the
Partnership to the Property Contributors. The Partnership shall pay the expenses
for the Conversion and the Contribution, including but not limited to the audits
of the Sector Subsidiaries, when required.

 

ARTICLE III.

ISSUANCE AND ALLOCATION OF LP UNITS

 

3.01 Issuance and Allocation of LP Units. As each Operating Entity is
contributed to the Partnership, pursuant to the this Contribution Agreement and
in consideration, for the Operating Entity Interests, the Partnership shall
issue to the Operating Entity Members the specified number of Common Units,
Subordinated Units, and Acquisition Units set forth in Schedule A for each
Operating Entity and for its respective Operating Entity Members. The
Subordinated LP Units may become Common LP Units after the end of the
Subordination Period as described in the Partnership Agreement.

 

   

 

 

ARTICLE IV.

FURTHER ASSURANCES

 

4.01 Further Assurances. From and after the date hereof, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate to (a)
more fully assure that the applicable Parties own all of the properties, rights,
titles, interests, estates, remedies, powers and privileges granted by this
Agreement or (b) more fully and effectively vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by the Agreement or intended so to be and
more fully and effectively carry out the purposes of this Agreement.

 

4.02 Other Assurances. From time to time after the date hereof, and without any
further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. Without limiting the generality of the foregoing,
the Parties acknowledge that they have used their good faith efforts to identify
all of the assets being contributed to the Partnership in connection with the
Contributing Interests. However, it is possible that Assets intended to be owned
by the Sector Subsidiaries were not properly transferred to their respective
Operating Entity and therefore are not included in the assets owned by them. To
the extent that such assets are identified at a later date, the Parties shall
take the appropriate actions required in order to convey all such assets to the
Partnership (or its successors or assigns).

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

5.01 Representations and Warranties of All Parties. Each of the Parties to this
Agreement hereby represents and warrants severally as to itself as follows:

 

(a) Formation and Good Standing. Such Party is a limited partnership or limited
liability company, legally formed, validly existing and, to the extent
applicable, in good standing under the laws of the state of its formation. Such
Party is duly qualified to do business and is in good standing as a foreign
limited partnership or limited liability company, as applicable, in each
jurisdiction where the character of the properties owned or leased by it or the
nature of the businesses transacted by it requires it to be so qualified.

 

(b) Authority, Execution and Enforceability. Such Party has full limited
partnership or limited liability company, as applicable, power and authority to
enter into this Agreement and the Transaction Documents to be delivered by such
Party hereunder and to perform its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the Transaction
Documents to be delivered by such Party hereunder and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by such Party. Such Party has duly executed and delivered this
Agreement and the Transaction Documents to be delivered by such Party hereunder,
and this Agreement and the Transaction Documents to be delivered by such Party
hereunder constitute such Party’s legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies).

 

(c) No Conflicts. Neither the execution, delivery nor performance of this
Agreement nor the Transaction Documents to be delivered by such Party hereunder
by such Party will:

 

(i) require the approval or consent of any Governmental Authority;

 

   

 

 

(ii) conflict with or result in the breach or violation of any term or provision
of, or will constitute a default under, or will otherwise impair the good
standing, validity or effectiveness of, any provision of its certificate of
limited partnership, certificate of formation, agreement of limited partnership,
limited liability company agreement or other formation and governing documents;

 

(iii) result in the material breach or violation by it of any material term or
provision of, or constitute a default or give rise to any right of termination,
cancellation

 

or acceleration under any of the terms, conditions or provisions of any material
agreement to which it is bound or by which its property or business is affected,
except for such defaults (or rights of termination, cancellation or
acceleration) as to which waivers or consents have been obtained; or

 

(iv) violate in any material respect any federal, state, local or other
governmental law ordinance, or any order, writ, injunction, decree, rule or
regulation of any Governmental Authority applicable to such Party.

 

5.02 Certain Other Representations and Warranties. The General Partner hereby
represents and warrants that the following statements are true and correct as of
the date hereof with regard to each of the Sector Subsidiaries.

 

(a) All of the Operating Entity Interests have been duly authorized, are validly
issued and fully paid and, except to the extent provided under the Delaware LLC
Act or their respective constitutive documents, non-assessable.

 

(b) The Operating Entity Interests are not subject to any purchase option, call
option, right of first refusal, preemptive right or any similar right
whatsoever, except to the extent set forth in their respective constitutive
documents.

 

(c) Each of the respective Operating Entity Members is the record and beneficial
owner of its Operating Entity Interest free and clear of all liens, which each
of the respective Operating Entity Members of their Operating Entity the sole
equity interest in such Operating Entity.

 

(d) There are no rights or contracts (including options, warrants, calls and
preemptive rights) obligating any Operating Entity (A) to issue, sell, pledge,
dispose of or encumber any equity interest or any securities convertible,
exercisable or exchangeable into any equity interest, (B) to redeem, purchase or
acquire in any manner any equity interest or any securities that are
convertible, exercisable or exchangeable into any equity interest or (C) to make
any dividend or distribution of any kind with respect to any equity interest (or
to allow any participation in profits or appreciation in value).

 

ARTICLE VI.

PRE-EFFECTIVE TIME

RECEIPTS AND CREDITS

 

6.01 All monies, proceeds, receipts, credits and income attributable to the
Sector Subsidiaries (as determined in accordance with GAAP consistent with past
practices) for all periods of time at, from and after the Effective Time, shall
be the sole property and entitlement of the Partnership. In addition, to the
extent any of the Sector Subsidiaries receives any monies, proceeds, receipts,
credits and income (as determined in accordance with GAAP consistent with past
practices) for any period of time before the Effective Time, it shall be the
sole property and entitlement of the Partnership.

 

6.02 All invoices, costs and expenses, disbursements and payables attributable
to the Sector Subsidiaries, including but not limited to audits and preparation
of the financial books and records (as determined in accordance with GAAP
consistent with past practices) for all periods of time at, from and after the
Effective Time, may be paid by the Partnership.

 

   

 

 

6.03 For avoidance of doubt, any payments pursuant to this Article VI shall not
constitute adjustments of the consideration set forth in Section 2.01.



 

ARTICLE VII.

MISCELLANEOUS

 

7.01 Notices.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, courier service or personal delivery:

 

  (a) if to the General Partner, or an Operating Entity:

 

Armada Enterprises GP, LLC

40 Wall Street, 28th Floor

New York, NY 10005

 

  (b) if to the Partnership:

 

Armada Enterprise LP

40 Wall Street, 28th Floor

New York, NY 10005

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

 

7.02 Order of Completion of Transactions. The transactions provided for in
Article II, as more fully described in the recitals, shall be completed only
after the Conversion is completed and then as the audit for each Operating
Entity is completed.

 

7.03 Costs. The Partnership shall pay all expenses, fees and costs, including
sales, use and similar taxes, arising out of the contributions, conveyances and
deliveries to be made hereunder, and shall pay all documentary, filing,
recording, transfer, deed and conveyance taxes and fees required in connection
therewith. In addition, the Partnership shall be responsible for all costs,
liabilities and expenses (including court costs and reasonable attorneys’ fees)
incurred in connection with the delivery of any document pursuant to Article IV.

 

7.04 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this agreement as a whole, including all Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Articles, Sections, and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement, and the Exhibits attached hereto, and all such
Exhibits attached hereto are hereby incorporated herein and made a part hereof
for all purposes. All personal pronouns used in this Agreement, whether used in
the masculine, feminine, or neuter gender, shall include all other genders, and
the singular shall include the plural and vice versa. The terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation.”

 

7.05 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.

 

7.06 No Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

 

   

 

 

7.07 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the Parties.

 

7.08 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and to be performed wholly within such state, without giving effect to conflict
of laws principles thereof.

 

7.09 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

 

7.10 Amendment or Modification. The Agreement may be amended or modified from
time to time only by the written agreement of all of the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

 

7.11 Integration. This Agreement and the instruments referenced herein supersede
all previous understandings or agreements among the Parties, whether oral or
written, with respect to its subject matter. This document and such instruments
contain the entire understanding of the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date hereof.

 

7.12 Recitals. The Recitals to this Agreement are a binding part of this
Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

   

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

The “Partnership”         By: Initial Limited Partner Representative         By:
/s/: Milan Saha   Name: Milan Saha   Title: Limited power of attorney        
The “General Partner”         Armada Enterprises GP, LLC         By: /s/: George
Wight   Name: George Wight   Title: Managing General Partner         Operating
Entity Members Representative         Armada Enterprises LP         By: /s/:
George Wight     George Wight, Managing General Partner  

 

[Signature Page to Contribution Agreement]

 

   

 

 

EXHIBIT A – Elite Media Interest

Form of Membership Interest Assignment

 

This Membership Interest Assignment (this “Assignment”) is from the members of
Elite Media Holdings, LLC, a Wyoming limited liability company (“Assignor”), to
Armada Enterprises LP, a Delaware limited partnership (“Assignee”), and is
effective as of the Effective Time as defined in the Contribution, Conveyance
and Assumption Agreement (the “Contribution Agreement”).

 

RECITALS

 

WHEREAS, Assignors owns all of the membership interests (the “Interest”) of
Elite Media Holdings, LLC, a Wyoming limited liability company (the “Company”),
and desires to assign its ownership of such company to Assignee, and Assignee
desires to acquire ownership of the Company from Assignor.

 

WHEREAS, Assignor and Assignee and certain other parties have entered into that
the Contribution Agreement, pursuant to which Assignor has agreed to contribute,
assign, transfer, set over and deliver to Assignee all of its right, title and
interest in and to (among other things) the Interest.

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of Assignor
and Assignee, Assignor and Assignee hereby agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.

 

ARTICLE 2.

ASSIGNMENT AND ASSUMPTION

 

Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of the Interest, and any
income, distributions, or other value associated therewith or deriving therefrom
on and after the Effective Time.

 

Section 2.2 Assumption. Assignee hereby assumes, and covenants to timely and
fully perform, all obligations and liabilities of Assignor with respect to the
Interest, whether arising before or after the Effective Time.

 

Section 2.3 Other Matters. Assignor hereby agrees to promptly execute and
deliver any corrective assignments and other legal documents or notification
reasonably requested by Assignee to give effect to the intent of this
Assignment, and Assignor hereby acknowledges and agrees that, as a result of
this Assignment, it no longer has any membership interest in the Company, and it
ceases to be a member of the Company.

 

ARTICLE 3.

ENCUMBRANCES/DISCLAIMERS

 

Section 3.1 Disclaimers and Subrogation of Warranties and Representations.

 

(a) Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the contribution of
the Interest pursuant to this Assignment is made expressly subject to all
restrictions set forth in the limited liability company agreement of the
Company.

 

   

 

 

(b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE COMPANY’S
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON SUCH ASSETS, (B) THE INCOME TO BE DERIVED FROM THE COMPANY’S
ASSETS, (C) THE SUITABILITY OF THE COMPANY’S ASSETS FOR ANY AND ALL ACTIVITIES
AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE
COMPANY’S ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE COMPANY’S ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
COMPANY AND ITS ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE COMPANY AND ITS ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE INTEREST AS PROVIDED FOR HEREIN IS
MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE INTEREST IS
CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE INTEREST AND THE COMPANY THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(c) Each of Assignor and Assignee agrees that the disclaimers contained in this
Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

 

ARTICLE 4.

MISCELLANEOUS

 

Section 4.1 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.

 

Section 4.2 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 4.3 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto.

 

[SIGNATURE PAGE TO FOLLOW]

 

   

 

 

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

“Assignors”         The Members of Elite Media Holdings, LLC         Represented
by its General Manager:         Armada Enterprises GP, LLC         By: /s/:
George Wight     George Wight     Managing General Partner         “Assignee”  
      Armada Enterprise LP         By: Armada Enterprise GP, LLC         By:
/s/: George Wight     George Wight     Managing General Partner  

 

   

 

 

EXHIBIT A – Wighthall Interest

Form of Membership Interest Assignment

 

This Membership Interest Assignment (this “Assignment”) is from the members of
Wighthall Hotels and Resorts, LLC, a Delaware limited liability company
(“Assignor”), to Armada Enterprises LP, a Delaware limited partnership
(“Assignee”), and is effective as of the Effective Time as defined in the
Contribution, Conveyance and Assumption Agreement (the “Contribution
Agreement”).

 

RECITALS

 

WHEREAS, Assignors owns all of the membership interests (the “Interest”) of
Wighthall Hotels and Resorts, LLC, a Delaware limited liability company (the
“Company”), and desires to assign its ownership of such company to Assignee, and
Assignee desires to acquire ownership of the Company from Assignor.

 

WHEREAS, Assignor and Assignee and certain other parties have entered into that
the Contribution Agreement, pursuant to which Assignor has agreed to contribute,
assign, transfer, set over and deliver to Assignee all of its right, title and
interest in and to (among other things) the Interest.

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of Assignor
and Assignee, Assignor and Assignee hereby agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.

 

ARTICLE 2.

ASSIGNMENT AND ASSUMPTION

 

Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of the Interest, and any
income, distributions, or other value associated therewith or deriving therefrom
on and after the Effective Time.

 

Section 2.2 Assumption. Assignee hereby assumes, and covenants to timely and
fully perform, all obligations and liabilities of Assignor with respect to the
Interest, whether arising before or after the Effective Time.

 

Section 2.3 Other Matters. Assignor hereby agrees to promptly execute and
deliver any corrective assignments and other legal documents or notification
reasonably requested by Assignee to give effect to the intent of this
Assignment, and Assignor hereby acknowledges and agrees that, as a result of
this Assignment, it no longer has any membership interest in the Company, and it
ceases to be a member of the Company.

 

ARTICLE 3.

ENCUMBRANCES/DISCLAIMERS

 

Section 3.1 Disclaimers and Subrogation of Warranties and Representations.

 

(a) Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the contribution of
the Interest pursuant to this Assignment is made expressly subject to all
restrictions set forth in the limited liability company agreement of the
Company.

 

   

 

 

(b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE COMPANY’S
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON SUCH ASSETS, (B) THE INCOME TO BE DERIVED FROM THE COMPANY’S
ASSETS, (C) THE SUITABILITY OF THE COMPANY’S ASSETS FOR ANY AND ALL ACTIVITIES
AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE
COMPANY’S ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE COMPANY’S ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
COMPANY AND ITS ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE COMPANY AND ITS ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE INTEREST AS PROVIDED FOR HEREIN IS
MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE INTEREST IS
CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE INTEREST AND THE COMPANY THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(c) Each of Assignor and Assignee agrees that the disclaimers contained in this
Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

 

ARTICLE 4.

MISCELLANEOUS

 

Section 4.1 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.

 

Section 4.2 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

   

 

 

Section 4.3 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto.

 

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

“Assignors”         The Members of Wighthall Hotels & Resorts, LLC        
Represented by its General Manager:         Armada Enterprises GP, LLC        
By: /s/: George Wight     George Wight     Managing General Partner        
“Assignee”         Armada Enterprise LP         By: Armada Enterprise GP, LLC  
      By: /s/: George Wight     George Wight     Managing General Partner  

 

   

 

 

EXHIBIT A – Wight Construction Interest

Form of Membership Interest Assignment

 

This Membership Interest Assignment (this “Assignment”) is from the members of
Wight International Construction, LLC, a Delaware limited liability company
(“Assignor”), to Armada Enterprises LP, a Delaware limited partnership
(“Assignee”), and is effective as of the Effective Time as defined in the
Contribution, Conveyance and Assumption Agreement (the “Contribution
Agreement”).

 

RECITALS

 

WHEREAS, Assignors owns all of the membership interests (the “Interest”) of
Wight International Construction, LLC, a Delaware limited liability company (the
“Company”), and desires to assign its ownership of such company to Assignee, and
Assignee desires to acquire ownership of the Company from Assignor.

 

WHEREAS, Assignor and Assignee and certain other parties have entered into that
the Contribution Agreement, pursuant to which Assignor has agreed to contribute,
assign, transfer, set over and deliver to Assignee all of its right, title and
interest in and to (among other things) the Interest.

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of Assignor
and Assignee, Assignor and Assignee hereby agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.

 

ARTICLE 2.

ASSIGNMENT AND ASSUMPTION

 

Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of the Interest, and any
income, distributions, or other value associated therewith or deriving therefrom
on and after the Effective Time.

 

Section 2.2 Assumption. Assignee hereby assumes, and covenants to timely and
fully perform, all obligations and liabilities of Assignor with respect to the
Interest, whether arising before or after the Effective Time.

 

Section 2.3 Other Matters. Assignor hereby agrees to promptly execute and
deliver any corrective assignments and other legal documents or notification
reasonably requested by Assignee to give effect to the intent of this
Assignment, and Assignor hereby acknowledges and agrees that, as a result of
this Assignment, it no longer has any membership interest in the Company, and it
ceases to be a member of the Company.

 

ARTICLE 3.

ENCUMBRANCES/DISCLAIMERS

 

Section 3.1 Disclaimers and Subrogation of Warranties and Representations.

 

(a) Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the contribution of
the Interest pursuant to this Assignment is made expressly subject to all
restrictions set forth in the limited liability company agreement of the
Company.

 

   

 

 

(b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE COMPANY’S
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON SUCH ASSETS, (B) THE INCOME TO BE DERIVED FROM THE COMPANY’S
ASSETS, (C) THE SUITABILITY OF THE COMPANY’S ASSETS FOR ANY AND ALL ACTIVITIES
AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE
COMPANY’S ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE COMPANY’S ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
COMPANY AND ITS ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE COMPANY AND ITS ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE INTEREST AS PROVIDED FOR HEREIN IS
MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE INTEREST IS
CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE INTEREST AND THE COMPANY THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(c) Each of Assignor and Assignee agrees that the disclaimers contained in this
Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

 

ARTICLE 4.

MISCELLANEOUS

 

Section 4.1 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.

 

Section 4.2 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

   

 

 

Section 4.3 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto.

 

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

“Assignors”         The Members of Wight International Construction, LLC        
Represented by its General Manager:         Armada Enterprises GP, LLC        
By: /s/: George Wight     George Wight     Managing General Partner        
“Assignee”         Armada Enterprise LP         By: Armada Enterprise GP, LLC  
      By: /s/: George Wight     George Wight     Managing General Partner  

 

   

 

 

EXHIBIT A – Diamond Star Interest

Form of Membership Interest Assignment

 

This Membership Interest Assignment (this “Assignment”) is from the members of
Diamond Star Aerospace, LLC, a Delaware limited liability company (“Assignor”),
to Armada Enterprises LP, a Delaware limited partnership (“Assignee”), and is
effective as of the Effective Time as defined in the Contribution, Conveyance
and Assumption Agreement (the “Contribution Agreement”) as when the Assignee’s
conversion from Bim Homes, Inc., a Delaware corporation, to Armada Enterprises
LP, a Delaware limited partnership is effective (the “Effective Time”).

 

RECITALS

 

WHEREAS, Assignors owns all of the membership interests (the “Interest”) of
Diamond Star Aerospace, LLC, a Delaware limited liability company (the
“Company”), and desires to assign its ownership of such company to Assignee, and
Assignee desires to acquire ownership of the Company from Assignor.

 

WHEREAS, Assignor and Assignee and certain other parties have entered into that
the Contribution Agreement, pursuant to which Assignor has agreed to contribute,
assign, transfer, set over and deliver to Assignee all of its right, title and
interest in and to (among other things) the Interest.

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of Assignor
and Assignee, Assignor and Assignee hereby agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.

 

ARTICLE 2.

ASSIGNMENT AND ASSUMPTION

 

Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of the Interest, and any
income, distributions, or other value associated therewith or deriving therefrom
on and after the Effective Time.

 

Section 2.2 Assumption. Assignee hereby assumes, and covenants to timely and
fully perform, all obligations and liabilities of Assignor with respect to the
Interest, whether arising before or after the Effective Time.

 

Section 2.3 Other Matters. Assignor hereby agrees to promptly execute and
deliver any corrective assignments and other legal documents or notification
reasonably requested by Assignee to give effect to the intent of this
Assignment, and Assignor hereby acknowledges and agrees that, as a result of
this Assignment, it no longer has any membership interest in the Company, and it
ceases to be a member of the Company.

 

ARTICLE 3.

ENCUMBRANCES/DISCLAIMERS

 

Section 3.1 Disclaimers and Subrogation of Warranties and Representations.

 

   

 

 

(a) Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the contribution of
the Interest pursuant to this Assignment is made expressly subject to all
restrictions set forth in the limited liability company agreement of the
Company.

 

(b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE COMPANY’S
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON SUCH ASSETS, (B) THE INCOME TO BE DERIVED FROM THE COMPANY’S
ASSETS, (C) THE SUITABILITY OF THE COMPANY’S ASSETS FOR ANY AND ALL ACTIVITIES
AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE
COMPANY’S ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE COMPANY’S ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
COMPANY AND ITS ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE COMPANY AND ITS ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE INTEREST AS PROVIDED FOR HEREIN IS
MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE INTEREST IS
CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE INTEREST AND THE COMPANY THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(c) Each of Assignor and Assignee agrees that the disclaimers contained in this
Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

 

ARTICLE 4.

MISCELLANEOUS

 

Section 4.1 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.

 

   

 

 

Section 4.2 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 4.3 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto.

 

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

“Assignors”         The Members of Diamond Star Aerospace, LLC        
Represented by its General Manager:         Armada Enterprises GP, LLC        
By: /s/: George Wight     George Wight     Managing General Partner        
“Assignee”         Armada Enterprise LP         By: Armada Enterprise GP, LLC  
      By: /s/: George Wight     George Wight     Managing General Partner  

 

   

 

 

EXHIBIT A – Armada Marine Interest

Form of Membership Interest Assignment

 

This Membership Interest Assignment (this “Assignment”) is from the members of
Armada Marine Holdings, LLC, a Delaware limited liability company (“Assignor”),
to Armada Enterprises LP, a Delaware limited partnership (“Assignee”), and is
effective as of the Effective Time as defined in the Contribution, Conveyance
and Assumption Agreement (the “Contribution Agreement”) as when the Assignee’s
conversion from Bim Homes, Inc., a Delaware corporation, to Armada Enterprises
LP, a Delaware limited partnership is effective (the “Effective Time”).

 

RECITALS

 

WHEREAS, Assignors owns all of the membership interests (the “Interest”) of
Armada Marine Holdings, LLC, a Delaware limited liability company (the
“Company”), and desires to assign its ownership of such company to Assignee, and
Assignee desires to acquire ownership of the Company from Assignor.

 

WHEREAS, Assignor and Assignee and certain other parties have entered into that
the Contribution Agreement, pursuant to which Assignor has agreed to contribute,
assign, transfer, set over and deliver to Assignee all of its right, title and
interest in and to (among other things) the Interest.

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from the Contribution Agreement and this Assignment by each of Assignor
and Assignee, Assignor and Assignee hereby agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined herein shall have the meanings given to such terms in the
Contribution Agreement.

 

ARTICLE 2.

ASSIGNMENT AND ASSUMPTION

 

Section 2.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, hereby contributes, assigns,
transfers, sets over and delivers to Assignee all of the Interest, and any
income, distributions, or other value associated therewith or deriving therefrom
on and after the Effective Time.

 

Section 2.2 Assumption. Assignee hereby assumes, and covenants to timely and
fully perform, all obligations and liabilities of Assignor with respect to the
Interest, whether arising before or after the Effective Time.

 

Section 2.3 Other Matters. Assignor hereby agrees to promptly execute and
deliver any corrective assignments and other legal documents or notification
reasonably requested by Assignee to give effect to the intent of this
Assignment, and Assignor hereby acknowledges and agrees that, as a result of
this Assignment, it no longer has any membership interest in the Company, and it
ceases to be a member of the Company.

 

ARTICLE 3.

ENCUMBRANCES/DISCLAIMERS

 

Section 3.1 Disclaimers and Subrogation of Warranties and Representations.

 

   

 

 

(a) Except to the extent expressly provided in any other document executed in
connection with the Contribution Agreement or the Offering, the contribution of
the Interest pursuant to this Assignment is made expressly subject to all
restrictions set forth in the limited liability company agreement of the
Company.

 

(b) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THE CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT NO PARTY HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE COMPANY’S
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH
ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR
OTHER MATTERS ON SUCH ASSETS, (B) THE INCOME TO BE DERIVED FROM THE COMPANY’S
ASSETS, (C) THE SUITABILITY OF THE COMPANY’S ASSETS FOR ANY AND ALL ACTIVITIES
AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE
COMPANY’S ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE COMPANY’S ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS CONTRIBUTION AGREEMENT OR THE OFFERING, ASSIGNOR AND
ASSIGNEE ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO INSPECT THE
COMPANY AND ITS ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE COMPANY AND ITS ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ANY OTHER PARTY. NONE OF ASSIGNOR NOR ASSIGNEE IS LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE COMPANY OR ITS ASSETS FURNISHED BY ANY AGENT, EMPLOYEE,
SERVANT OR THIRD PARTY. EACH SUCH PARTY ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE CONTRIBUTION OF THE INTEREST AS PROVIDED FOR HEREIN IS
MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE INTEREST IS
CONTRIBUTED AND TRANSFERRED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY ASSIGNOR AND
ASSIGNEE AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND
NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE INTEREST AND THE COMPANY THAT MAY ARISE PURSUANT
TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE.

 

(c) Each of Assignor and Assignee agrees that the disclaimers contained in this
Section 3.1 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “contribute,” “distribute,” “assign,” “transfer,”
“deliver” or “set over” or any of them or any other words used in this
Assignment are hereby expressly disclaimed, waived or negated.

 

ARTICLE 4.

MISCELLANEOUS

 

Section 4.1 Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OF
LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
STATE ARE MANDATORILY APPLIED TO THE DISPUTED MATTER.

 

   

 

 

Section 4.2 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 4.3 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party by facsimile transmission shall be deemed
an original signature hereto.

 

EXECUTED as of the date of the parties’ acknowledgments below, but effective as
of the Effective Time.

 

“Assignors”         The Members of Armada Marine Holdings, LLC        
Represented by its General Manager:         Armada Enterprises GP, LLC        
By: /s/: George Wight     George Wight     Managing General Partner        
“Assignee”         Armada Enterprise LP         By: Armada Enterprise GP, LLC  
      By: /s/: George Wight     George Wight     Managing General Partner  

 

   

 

 

Schedule A – Elite Media Allocation

Allocation of Common and Subordinated LP Units to the Members

 

Elite Media Holdings, LLC in exchange for the Elite Media Interest

 

LP Units for the Elite Media Interest

 

Total LP Units   60,810,000       Common LP Units   12,162,000      
Subordinated LP   48,648,000

 

   

 

 

Schedule A – Wighthall Allocation

Allocation of Common and Subordinated LP Units to the Members

 

Wighthall Hotels & Resorts, LLC in exchange for the Wighthall Interest

 

LP Units for the Wighthall Interest

 

Total LP Units   57,700,000       Common LP Units   11,540,000      
Subordinated LP   46,160,000

 

   

 

 

Schedule A – Wight Construction Allocation

Allocation of Common and Subordinated LP Units to the Members

 

Wight International Construction, LLC in exchange for the Wight Construction
Interest

 

LP Units for the Wight Construction Interest

 

Total LP Units   58,750,000       Common LP Units   11,750,000      
Subordinated LP Units   47,000,000

 

   

 

 

Schedule A – Diamond Star Allocation

Allocation of Common and Subordinated LP Units to the Members

 

Diamond Star Aerospace, LLC in exchange for the Diamond Star Interest

 

LP Units for the Diamond Star Interest

 

Total LP Units   22,740,000       Common LP Units   4,548,000       Subordinated
LP   18,192,000

 

   

 

 

Schedule A – Armada Marine Allocation

Allocation of Common and Subordinated LP Units to the Members

 

Armada Marine Holdings, LLC in exchange for the Armada Marine Holdings, LLC
Interest

 

LP Units for the Armada Marine Holdings, LLC Interest

 

Total LP Units   10,000,000       Common LP Units   2,000,000       Subordinated
LP   8,000,000

 

   

 

 